Exhibit 10.2

KINDER MORGAN, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AGREEMENT

Restricted Stock Agreement made effective the ____ day of ___________, ______
("Date of Grant"), between Kinder Morgan, Inc., a Kansas Corporation (the
"Company"), and _______________________ ("Director").

1.

Award

.  The Company hereby makes a grant of Restricted Shares (as defined below)
subject to the terms and conditions contained herein and in the Plan (as defined
below).

  

(a) 

Shares.

  Pursuant to the Kinder Morgan, Inc. Non-Employee Directors Stock Awards Plan
(the "Plan"), _______ shares (the "Restricted Shares") of the Company's common
stock, par value $5.00 per share ("Stock"), shall be issued as hereinafter
provided in Director's name subject to certain restrictions thereon.

  

(b) 

Issuance of Restricted Shares

. The Restricted Shares shall be issued upon acceptance hereof by Director and
upon satisfaction of the conditions of this Agreement.

  

(c) 

Plan Incorporated

. Director acknowledges receipt of a copy of the Plan and agrees that this award
of Restricted Shares shall be subject to all of the terms and conditions set
forth in the Plan, including future amendments thereto, if any, pursuant to the
terms thereof, which Plan is incorporated herein by reference as a part of this
Agreement.

   2.

Restricted Shares.

  Director hereby accepts the Restricted Shares when issued and agrees with
respect thereto as follows:

  

(a) 

Forfeiture Restrictions.

  To the extent then subject to the Forfeiture Restrictions (as hereinafter
defined), the Restricted Shares granted hereunder may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or encumbered by Director, and no
such sale, assignment, transfer, exchange, pledge, hypothecation or encumbrance,
whether made or created by voluntary act of Director or any agent of Director or
by operation of law, shall be recognized by, or be binding upon, or shall in any
manner affect the rights of, the Company or any agent or any custodian holding
certificates for the Restricted Shares. In the event that the Director's service
as a director of the Company is terminated prior to the lapse of the Forfeiture
Restrictions as provided in (b) below (i) by the Company for Cause, or (ii) by
voluntary resignation, Director shall, for no consideration, forfeit to the
Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as "Forfeiture Restrictions."



For purposes of this Agreement - "Cause" is defined as:

 

--------------------------------------------------------------------------------

  

(1) 

an act by the Director of willful misrepresentation, fraud or willful dishonesty
intended to result in substantial personal enrichment at the expense of the
Company;

(2) 

the Director's willful misconduct with regard to the Company that is intended to
have a material adverse impact on the Company;

(3) 

the Director's material, willful and knowing violation of Company guidelines or
policies or the Director's fiduciary duties which has or is intended to have a
material adverse impact on the Company;

(4) 

the Director's willful or reckless behavior in the performance of his or her
duties which has a material adverse impact on the Company;

(5) 

the Director's willful failure to perform his or her duties or to follow a
written direction of the Chairman or the board of directors of the Company;

(6) 

the Director's conviction of, or pleading nolo contendere or guilty to, a
felony; or

(7) 

any other willful material breach by the Director of his or her obligations to
the Company that is not cured within 20 days of receipt of written notice from
the Company.

  

(b) 

Lapse of Forfeiture Restrictions

.  The Restricted Shares shall be divided into increments and, except as
provided below, the Forfeiture Restrictions shall lapse and cease to apply to
Restricted Shares according to the following schedule ("Vesting Schedule"):
  

   Date Restricted Shares
 of Grant to Vest

  

  
  
Upon the occurrence of a Change in Control (as defined in the Plan), the
Committee may take any action with respect to the Restricted Shares that it
deems appropriate, including but not limited to causing the Forfeiture
Restrictions to lapse; provided, however, that if a Change in Control occurs
and, in connection with or as a result of such Change in Control, Richard D.
Kinder no longer holds or does not continue to hold the office of Chairman of
the Company, all Restricted Shares shall vest and the Forfeiture Restrictions
shall lapse. If the Director's service as a director of the Company is
terminated for any reason (including death, disability, or the Director's
failure to be elected as a director at a stockholders meeting at which such
Director is considered for election) other than (i) by the Company for Cause, or
(ii) by voluntary resignation, to the extent the Restricted Shares are subject
to Forfeiture Restrictions on the date of such termination, such Forfeiture
Restrictions shall lapse.

Restricted Shares with respect to which Forfeiture Restrictions have lapsed
shall cease to be subject to any Forfeiture Restrictions, and the Company,
pending payment of corresponding taxes, shall provide the Director a certificate
(without the legend referenced in Section 2(c)) below representing the shares as
to which the Forfeiture Restrictions have lapsed.

-2-

--------------------------------------------------------------------------------

  

  

If the service of Director as a director of the Company shall terminate prior to
the lapse of the Forfeiture Restrictions, and there exists a dispute between
Director and the Company or the Committee (as defined in the Plan) as to the
satisfaction of the conditions to the lapse of the Forfeiture Restrictions or
the terms and conditions of the grant, the Restricted Shares shall remain
subject to the Forfeiture Restrictions until the resolution of such dispute,
except that any dividends that may be payable to the holders of record of Stock
as of a date during the period from termination of Director's service as a
director to the resolution of such dispute shall:

  

  

     

(1)   to the extent to which such dividends would have been payable to Director
on the Restricted Shares, be held by the Company as part of its general funds,
and shall be paid to or for the account of Director only upon, and in the event
of, a resolution of such dispute in a manner favorable to Director, and then
only with respect to such of the Restricted Shares as to which such resolution
shall be so favorable, and



     

(2)   be retained by the Company in the event of a resolution of such dispute in
a manner unfavorable to Director only with respect to such of the Restricted
Shares as to which such resolution shall be so unfavorable.

  

(c) 

Certificates.

One or more certificates evidencing the Restricted Shares shall be issued by the
Company in Director's name, or at the option of the Company, in the name of a
nominee of the Company, pursuant to which Director shall have voting rights and
shall be entitled to receive all dividends unless and until the Restricted
Shares are forfeited pursuant to the provisions of this Agreement. Each
certificate shall bear the following legend:

  

  

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE KINDER MORGAN, INC. NON-EMPLOYEE DIRECTORS STOCK AWARDS PLAN
AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND KINDER MORGAN,
INC. A RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE OBTAINED ONLY IN
ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN AND AGREEMENT, A COPY OF EACH OF
WHICH IS ON FILE IN THE OFFICE OF THE SECRETARY OF KINDER MORGAN, INC.

  

Until the Forfeiture Restrictions have lapsed, (i) Director shall not be
entitled to delivery of the stock certificate, (ii) the Company shall retain
custody of the stock certificate, and (iii) the Participant may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the shares. A
breach by Director of the terms and conditions of this Agreement shall cause a
forfeiture of the shares by Director. Upon request of the Committee, Director
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares then subject to the Forfeiture Restrictions. Upon the

-3-

--------------------------------------------------------------------------------

  

lapse of the Forfeiture Restrictions without forfeiture, the Company shall
deliver to Director a certificate without legend evidencing the vested
Restricted Shares with respect to which Forfeiture Restrictions have lapsed, and
shall retain a certificate representing unvested Restricted Shares still subject
to Forfeiture Restrictions. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements of any law or regulation applicable to the issuance
or delivery of such shares. The Company shall not be obligated to issue or
deliver any shares of Stock if the issuance or delivery thereof shall constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.

   3.

Status of Stock.

  Director agrees that, notwithstanding anything to the contrary herein, the
Restricted Shares may not be sold, transfered, pledged, exchanged, hypothecated
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Director also agrees that (i)
certificates shall bear the legend or legends as the Committee deems appropriate
in order to assure compliance with applicable securities laws, (ii) the Company
may refuse to register the transfer of the Restricted Shares on the stock
transfer records of the Company if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Shares.    4.

Changes in Capital Structure

.  If the outstanding shares of Stock or other securities of the Company, or
both, shall at any time be changed or exchanged by declaration of a stock
dividend, stock split, combination of shares, or recapitalization, the number
and kind of shares of Stock or other securities subject to the Restricted Shares
shall be appropriately and equitably adjusted in accordance with the terms of
the Plan.    5.

Status as Director

.  For purposes of this Agreement, Director shall be considered to be in service
as a director of the Company as long as Director remains a director of the
Company or any successor corporation or other legal entity. Any question as to
whether and when there has been a termination of such service, and the cause of
such termination, shall be determined by the Committee in its sole discretion,
and its determination shall be final.    6.

Committee's Powers.

  No provision contained in this Agreement shall in any way terminate, modify or
alter, or be construed or interpreted as terminating, modifying or altering, any
of the powers, rights or authority vested in the Committee pursuant to the terms
of the Plan, including, without limitation, the Committee's rights to make
certain determinations and elections with respect to the Restricted Shares.   
7.

Binding Effect.

  The provisions of the Plan and the terms and conditions of this Agreement
shall, in accordance with their terms, be binding upon, and inure to the benefit
of, all successors of Director, including, without limitation, Director's estate
and the executors, administrators, or trustees thereof, heirs and legatees, and
any receiver, trustee in

-4-

--------------------------------------------------------------------------------

  

bankruptcy, or representative of creditors of Director. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company.

   8.

Agreement Subject to Plan

.  This Agreement is subject to the Plan. The terms and provisions of the Plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference thereto. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail. All definitions of words and
terms contained in the Plan shall be applicable to this Agreement.    9.

Governing Law.

  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas.



 



-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Director has executed this Agreement,
all effective as of the date of first above written.

 

     

/s/ Joseph Listengart

     
     Joseph Listengart
     VP, General Counsel,
     Kinder Morgan, Inc.      
  
  
  

Print Director Name
  

  

Director Signature

  Director Social Security Number

  

  

-6-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------